UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS DEMONT WATSON, a/k/a Doughboy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00075-BO-1)


Submitted:   June 28, 2012                    Decided:    July 5, 2012


Before WILKINSON and    GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua W. Willey, Jr., MILLS & WILLEY, New Bern, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Joshua L. Rogers, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Demont Watson            appeals his 300-month sentence

following a guilty plea to conspiracy to distribute and possess

with    intent    to   distribute    cocaine    base,    in   violation    of   21

U.S.C. §§ 841(a)(1), 846 (2006), distribution of five grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1), and

aiding and abetting in the distribution of cocaine                    base, in

violation of 18 U.S.C. § 2 (2006) and 21 U.S.C. § 841(a)(1).                    On

appeal, Watson argues that the district court erred by: (1)

applying a three-level sentencing enhancement for his role as a

manager    or     supervisor    in     the    offense,    pursuant    to    U.S.

Sentencing Guidelines Manual (“USSG”) § 3B1.1(b) (2011); and (2)

applying a two-level sentencing enhancement for possession of a

firearm during the offense, pursuant to USSG § 2D1.1.                     Finding

no reversible error, we affirm.

            We first address Watson’s challenge to the three-level

enhancement for his leadership role in the offense.                  We review

the    district   court’s    factual    findings    regarding    a   sentencing

enhancement for clear error and the legal interpretations of the

Guidelines de novo.         United States v. Carter, 601 F.3d 252, 254

(4th Cir. 2010).        The district court’s ruling regarding a role

adjustment is a factual determination reviewed for clear error.

United States v. Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009).

Clear error occurs “when, although there is evidence to support

                                        2
it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

United    States         v.   Harvey,      532    F.3d    326,    336    (4th     Cir.    2008)

(citation and internal quotation marks omitted).

               A     three-level        sentencing            enhancement         under     USSG

§ 3B1.1(b)          is   warranted      if   “the    defendant         was    a   manager    or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants.”                                To qualify for

such     an     enhancement,         the     defendant         must     have      managed     or

supervised “one or more other participants.”                           USSG § 3B1.1, cmt.

n.2.          The    enhancement        is       appropriate      where        the   evidence

demonstrates that the defendant “controlled the activities of

other    participants”          or   “exercised          management      responsibility.”

United    States         v.   Slade,    631      F.3d    185,    190    (4th      Cir.    2011)

(citing United States v. Bartley, 230 F.3d 667, 673-74 (4th Cir.

2000)).         In       determining       whether       an    enhancement        under     USSG

§ 3B1.1(b) is warranted, a court should consider:

       (1) the exercise of decision making authority, (2) the
       nature of participation in the commission of the
       offense, (3) the recruitment of accomplices, (4) the
       claimed right to a larger share of the fruits of the
       crime, (5) the degree of participation in planning or
       organizing the offense, (6) the nature and scope of
       the illegal activity, and (7) the degree of control
       and authority exercised over others.

United    States         v.   Kellam,      568    F.3d    125,    148    (4th     Cir.    2009)

(quoting USSG § 3B1.1, cmt. n.4).


                                                 3
          Watson asserts that the three-level enhancement for

his role as a supervisor or manager in the drug trafficking

business was erroneous because he did not exercise sufficient

control, direction, or supervision over his co-conspirator and

girlfriend,     Brittany      Williams,        to     make   him     a   manager    or

supervisor     within      USSG    § 3B1.1(b).          We    disagree.       Watson

attempts to analogize his conduct to that of the defendant in

United States v. Slade, 631 F.3d 185 (4th Cir. 2011), in which

this   court    found      the     district       court’s    enhancement      to    be

erroneous.     In Slade, this court emphasized that, although the

defendant’s     cousin,     an     unindicted       co-conspirator,       drove     the

defendant to various locations to deliver drugs, there was no

indication     that   he    did    so   as    a   result     of    any   exercise   of

managerial or supervisory authority by the defendant.                         Id. at

191.

          However, unlike Slade, Williams did not simply drive

Watson to various location to deliver drugs; rather, Watson hid

drugs outside of        Williams’       home and instructed her where to

locate the drugs, who would be picking up the drugs, and how

much she should collect.           Moreover, Watson fails to address his

supervisory     control     over    his      uncle,    Raymond     Harris,   who     he

compensated with small quantities of crack cocaine in exchange

for the use of Harris’ home to conduct drug sales.                        Given that

Watson exercised control over both his girlfriend and his uncle,

                                          4
the district court did not clearly err in applying a three-level

sentencing      enhancement      for     Watson’s          role    as     a    manager    or

supervisor in the drug trafficking offense.

            We now turn to Watson’s challenge to the two-level

enhancement     for    possession      of    a   firearm       during         the   offense.

Pursuant       to    USSG      § 2D1.1(b)(1),          a     two-level             sentencing

enhancement is appropriate if a “dangerous weapon (including a

firearm) was possessed” during the commission of the offense for

which   the     defendant      was     convicted,          “unless       it    is    clearly

improbable     that    the   weapon     was      connected        with       the    offense.”

Slade, 631 F.3d at 188 (quoting USSG § 2D1.1(b)(1), cmt. n.3).

The enhancement is proper when “the weapon was possessed in

connection with drug activity that was part of the same course

of   conduct    or    common    scheme      as   the       offense      of    conviction,”

United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir. 2010)

(internal      quotation     marks     omitted),       even       in    the    absence    of

“proof of precisely concurrent acts, for example, gun in hand

while in the act of storing drugs, drugs in hand while in the

act of retrieving a gun.”               United States v. Harris, 128 F.3d

850, 852 (4th Cir. 1997) (internal quotation marks and citation

omitted).      “[P]ossession of the weapon during the commission of

the offense is all that is needed to invoke the enhancement.”

Id. (internal quotation marks omitted).                     The defendant bears the

burden to show that a connection between his possession of a

                                            5
firearm      and     his    narcotic            offense     is       “clearly       improbable.”

Slade, 631 F.3d at 189.

              Watson        asserts             that      the        two-level        sentencing

enhancement for possession of a firearm during the commission of

the    offense        was            not       supported        by     credible        evidence.

Specifically, Watson questions the credibility of witnesses who

told investigators that they saw Watson with a gun during a drug

transaction, emphasizing that his criminal history is devoid of

any    firearms       charges             or    convictions          and    the     confidential

informant never viewed a firearm during his controlled narcotics

purchases from Watson.

              We conclude that the district court did not clearly

err    in     applying           a     two-level         sentencing         enhancement      for

possession of a firearm during the drug trafficking offense.                                    As

determined     from        the       respective        debriefings         of   witnesses,   the

following facts support the two-level enhancement: Angelo Cooper

sold Watson a firearm; Demetrius Whitehead saw Watson with a

handgun on his lap during a drug transaction; and Jhirmick Gray

viewed      Watson    in     close         proximity       to    a    black       semi-automatic

firearm during a drug sale, stating that Watson always carried a

gun.        Although       Watson          questions       the       credibility      of   these

witnesses,      he    fails          to    establish       that      his    possession     of   a

firearm during his drug trafficking was “clearly improbable.”



                                                   6
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    7